Citation Nr: 0637315	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-11 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression and/or 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and former spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

Service connection was previously denied for PTSD by rating 
decisions promulgated in August and September 1997.  The 
veteran was informed of these decisions, including his right 
to appeal, and did not appeal.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for PTSD, as 
well as depression and/or bipolar disorder.

This case was previously before the Board in December 2004, 
at which time it was remanded for further development to 
include providing additional notification to the veteran and 
obtaining additional medical records (including but no 
limited to a specified VA medical facility and the Social 
Security Administration (SSA)).  As a preliminary matter, the 
Board finds that the prior remand directives have been 
substantially complied with, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As noted in the December 2004 remand, the March 1999 rating 
decision was a merits-adjudication of the issue characterized 
as a reopened claim of service connection for PTSD, and, in 
effect, the RO implicitly determined that new and material 
evidence had been received to reopen the claim of service 
connection for PTSD.  Despite the implicit determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before personnel 
at the RO in August 1999, and before the undersigned Acting 
Veterans Law Judge in August 2004.  Transcripts from both 
hearings have been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for PTSD by 
rating decisions promulgated in August and September 1997.  
The veteran was informed of these decisions, including his 
right to appeal, and did not appeal.

3.  The evidence received since the last prior denial bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The record does not support a conclusion that the veteran 
engaged in combat while on active duty.

5.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.

6.  There is no competent medical evidence of the veteran's 
depression and/or bipolar disorder until many years after his 
separation from active service, nor is there any competent 
medical opinion relating either disability to active service.

CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).

3.  Service connection is not warranted for depression and/or 
bipolar disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in law during the pendency of this case.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA), which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Court has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO in March 1999, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case. VA's General Counsel has held that the failure to 
do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.  Further, in accord with the Board's 
remand directives, the veteran was provided with the 
requisite VCAA notification by correspondence dated in 
December 2004.  In pertinent part, this correspondence noted 
the current appellate issues, summarized the criteria for 
establishing service connection for a claimed disability, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  
Moreover, the Board observes that the RO previously sent 
correspondence to the veteran in December 1998 which 
requested that he provide detailed information regarding the 
stressor(s) he contended were the basis for his PTSD.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In this case, the veteran was notified of the prior denials 
in August and September 1997 by correspondence dated in those 
same months, and he was provided with copies of these rating 
decisions which explained the basis for the denial.  
Moreover, the September 1997 notification letter specifically 
stated that the claim was denied because there was no 
conclusive evidence that a stressful experience occurred.  
Thus, he did receive notification as to the basis of the 
prior denials.  Moreover, the December 2004 correspondence 
noted that the PTSD had been previously denied, that new and 
material evidence was required to reopen the claim, and 
defined new and material evidence by language which tracks 
that of the relevant regulatory provisions of 38 C.F.R. 
§ 3.156(a).  Thus, he received adequate notice regarding the 
new and material evidence aspect of his claim pursuant to the 
Court's holding in Kent.  In any event, for the reasons 
stated below the Board concurs with the RO's determination 
that new and material evidence has been received to reopen 
the claim.  As such, there is no prejudice to the veteran 
based upon any deficiency regarding the new and material 
evidence aspect of this case.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (the Veterans Claims Court shall 
"take due account of the rule of prejudicial error"); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via a June 2006 Supplemental Statement of the Case.  In 
any event, for the reasons stated below the Board concludes 
that service connection is not warranted for the veteran's 
PTSD, nor depression and/or bipolar disorder.  As such, any 
deficiency regarding the timing of the notice has been 
rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway, supra; Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board further notes that the statements and testimony 
present by and on behalf of the veteran indicates he is 
familiar with the elements necessary to substantiate his 
claims.  For example, the veteran's statements and testimony 
reflect he is aware of the necessity of a verified stressor 
with respect to his PTSD claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the August 1999 and August 2004 hearings.  All 
available service medical and personnel records, as well as 
VA and private medical records pertinent to the years after 
service, are in the claims file.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  Although he has not 
been accorded a VA medical examination specifically in 
conjunction with this case, the Board concludes that no such 
development is necessary.  The medical evidence contains 
competent diagnoses of PTSD, depression, and bipolar 
disorder.  As such, the resolution of this case depends upon 
occurred, or more precisely what did not occur, during 
service.  Moreover, the record reflects that the RO attempted 
to verify the veteran's account of his purported stressors 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR).  He has since provided no 
additional details that would warrant further verification 
through this organization or any other official source.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board also wishes to reiterate the fact that the RO 
previously made an implicit determination that new and 
material evidence had been received, and has addressed the 
merits of the underlying service connection claim.  
Nevertheless, pursuant to the holdings of Barnett, supra., 
and Jackson, supra, the Board must still find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  However, as 
detailed in the preceding paragraph, the Board is satisfied 
that the duties to assist and notify the veteran have been 
satisfied.  Further, for the reasons stated below, the Board 
concurs with the RO's determination that new and material 
evidence has been received, but that service connection is 
not warranted for the underlying disability.  Inasmuch as the 
RO has already addressed the merits of the service connection 
claim, the veteran is not prejudiced by the Board also 
addressing the merits of this case.  See Bernard, supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

As already noted, service connection was previously denied 
for PTSD by rating decisions promulgated in August and 
September 1997.  The veteran was informed of these decisions, 
including his right to appeal, and did not appeal.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, as is the case 
here, the provisions of 38 C.F.R. § 3.156(a), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

Analysis.  The evidence on file at the time of the last prior 
denial includes the veteran's statements, his service medical 
and personnel records, as well as post-service medical 
records which cover a period through 1997.  

In essence, the veteran contended that he had PTSD due to 
stressors that purportedly occurred while on active duty in 
the Republic of Vietnam.  His service personnel records, 
including his DD Form 214, confirmed he had active service in 
Vietnam, but did not otherwise verify his account of the 
purported stressors.

The Board notes that the veteran's service medical records 
contain no entries indicating a diagnosis of or treatment for 
an acquired psychiatric disorder, to include PTSD.  In fact, 
his psychiatric condition was clinically evaluated as normal 
on his December 1969 separation examination.  Moreover, he 
checked the boxes on a concurrent Report of Medical History 
to reflect he had not experienced depression or excessive 
worry, or nervous trouble of any sort.

The evidence on file also indicated that there was no 
indication of treatment for psychiatric problems in the post-
service medical records until many years after his separation 
from service.  For example, records dated in 1994 indicate 
treatment for alcohol and polysubstance abuse.  Records from 
November 1996 also include an impression of rule-out major 
depression.  Moreover, a June 1997 VA psychiatric examination 
diagnosed PTSD, chronic major depressive disorder, chronic 
polysubstance abuse, and borderline personality organization.  
The examiner related the diagnosis of PTSD to the veteran's 
account of what occurred during his active service in 
Vietnam.

By the August and September 1997 rating decisions, service 
connection was denied for PTSD, in essence, because there was 
no conclusive evidence of the in-service stressors.

The evidence added to the record since the time of the last 
prior denial includes additional statements and hearing 
testimony from the veteran, lay statements in support of his 
claim, additional post-service medical records which cover a 
period through 2004 (including records from the SSA), and a 
June 2003 response from the USASCRUR regarding the RO's 
request for verification of the purported in-service 
stressors.

In pertinent part, the Board notes that through his 
statements and hearing testimony, the veteran has provided 
additional details regarding his purported in-service 
stressors.  The Board acknowledges that, as such, this 
additional evidence does tend to provide a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's claimed PTSD.  See Hodge, 115 F.3d at 1363.  
Similarly, the lay statements submitted in support of his 
claim includes those from his mother and a former spouse, 
attesting to the change in his personality following his 
return from active service in Vietnam.  

The evidence received to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In view of 
the foregoing evidence which provides a "more complete 
picture" of the circumstances surrounding the origin of the 
veteran's claimed PTSD, the Board finds that the evidence 
received since the last prior denial bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a) (2001), and the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has not been 
received.  The Board must now address the merits of the 
underlying service connection claim.  In the adjudication 
that follows, the presumption that the evidence received to 
reopen the claim is presumed to be true without regard to the 
other evidence of record no longer applies.

As indicated above, the veteran was not diagnosed during 
service or for many years thereafter with an acquired 
psychiatric disorder, to include PTSD, depression, and/or 
bipolar disorder.  Although his mother and former spouse 
attested in lay statements to the change in personality 
following his active service in Vietnam, nothing in the 
record reflects that either of them is qualified to render a 
competent medical opinion.  See Espiritu, supra.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board acknowledges that there is competent medical 
evidence of record which diagnose the veteran with PTSD, and 
attribute the disability to his account of what occurred 
during his active service in Vietnam.  For example, in 
addition to the aforementioned June 1997 VA psychiatric 
examination, there are the subsequent VA treatment records, a 
March 2002 private medical statement from H. L., M.D., and an 
August 2003 private medical statement from B. S., M.D.  
Inasmuch as the veteran has essentially indicated that his 
diagnoses of depression and bipolar disorder are also 
attributable to his purported stressors, the resolution of 
this appeal depends upon whether the record supports his 
account of what occurred during his active service in 
Vietnam; the primary issue in this case is whether the 
veteran has presented credible supporting evidence that the 
claimed stressors occurred.

The Court has held the just because a physician or other 
health professional accepted the veteran's description of his 
active service experiences as credible and diagnosed the 
veteran as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991

The veteran's purported stressors include serving as a 
material release expediter in Vietnam, which involved 
regularly traveling from his base to the field, during which 
he was exposed to a lot of death and destruction.  He also 
reported that his duties required him to receive helicopters 
with dead bodies from the field.  He has reported being 
subject to constant rocket attacks during his service in 
Vietnam, and only barely being spared from a direct hit on 
several occasions.  

The Board notes that 38 U.S.C.A. § 1154(b) provide that in 
the case of any veteran who engaged in combat with the enemy 
in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
the provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, Section 1154(b) requires that the 
veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran has not contended that he actually 
engaged in combat with the enemy in his account of his 
purported stressors.  Moreover, his service personnel records 
do not document he received any awards or medals denoting 
combat duty.  Further, such duty is inconsistent with his 
assigned military occupational specialty (MOS) during his 
service in Vietnam, which is identified in the service 
personnel records as power generator equipment mechanic.  
Accordingly, the Board concludes that the provisions of 
38 U.S.C.A. § 1154(b) are not applicable in the instant case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  In fact, the USASCRUR responded in June 2003 that 
the veteran had provided insufficient stressor information to 
conduct research.  A review of the statements by and on 
behalf of the veteran since the USASCURR's response reflects 
that he has not provided specific dates, locations, etc., 
regarding his purported in-service stressors although he was 
given ample opportunity to do so.  Simply put, the veteran 
has not provided the type of specific details which would 
warrant any additional research through official channels.  
See Fossie v. West, 12 Vet. App. 1, 6 (1998).  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  Further, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks, and the veteran in this case 
has included such attacks among his purported stressors.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because while the veteran did report rocket 
and mortar attacks which affected his entire unit, the 
USASCRUR responded in June 2003 that he did not provide 
sufficient information to verify his purported stressors and 
there is no evidence of record which otherwise corroborates 
this account.  Thus, the veteran's stressors remained 
unverified.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in- 
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.

With respect to the veteran's claim of service connection for 
an acquired psychiatric disorder other than PTSD, to include 
depression and/or bipolar disorder, he indicated that these 
diagnoses were also attributable to his purported in-service 
stressors.  As these stressors are unverified, service 
connection cannot be established for these disabilities.

The Board also reiterates that there was no competent medical 
evidence of an acquired psychiatric disorder until many years 
after service - which is probative evidence against the claim 
- and that there is no competent medical opinion which 
relates the findings of depression and/or bipolar disorder to 
the confirmed events of his active service.  Moreover, in the 
absence of evidence of in-service incurrence or aggravation 
of the claimed disability, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise. 

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for an acquired psychiatric disorder other than 
PTSD, to include depression and/or bipolar disorder, and that 
no further development is warranted based on the facts of 
this case.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression and/or 
bipolar disorder is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


